Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Albany County) to review a determination of the State Tax Commission, which confirmed a determination of the Sales Tax Bureau and denied petitioners’ application for a refund of sales taxes which they had paid. Petitioners purchased a mobile home which was installed on a lot leased by them in a mobile home park. After paying the sales tax on the purchase price of the home, petitioners sought a refund thereof, which the State Tax Commission denied. Petitioner’s contention that they are entitled to a refund of the sales tax since mobile homes are treated as real property under the Real Property Tax Law (see § 102, subd 12, par [g]) is without merit. This statute merely classifies mobile homes as real property for real estate tax purposes and cannot determine the status of mobile homes under the Sales Tax Law. Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Greenblott, Kane, Staley, Jr. and Main, JJ., concur.